 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 1 of 36 PageID: 135



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

                                     :
UNITED STATES OF AMERICA
                                     : Hon. Claire C. Cecchi
                 v.
                                     :
MATTHEW BRENT GOETTSCHE
                                     : Crim. No. 19-877
[DEFENDANT TWO]
JOBADIAH SINCLAIR WEEKS
JOSEPH FRANK ABEL                    :
SILVIU CATALIN BALACI
                                     :




      _________________________________________________________________

                     GOVERNMENT’S OPPOSITION TO
    DEFENDANT WEEKS’ MOTION TO REVOKE PRETRIAL DETENTION
     _________________________________________________________________




                                          CRAIG CARPENITO
                                          United States Attorney



On the Brief:

Jamie L. Hoxie
David W. Feder
Anthony P. Torntore
Assistant United States Attorneys
     Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 2 of 36 PageID: 136



                                         TABLE OF CONTENTS

TABLE OF CONTENTS ..................................................................................... i
TABLE OF AUTHORITIES ................................................................................ ii
PRELIMINARY STATEMENT ............................................................................ 1
ARGUMENT AND AUTHORITIES ..................................................................... 1
I.       Governing Legal Standard ...................................................................... 1
II.      Pretrial Detention Is Warranted Based on Consideration of the § 3142(g)
         Factors. ................................................................................................. 3
         A.       The Nature and Circumstances of the Offenses Support Pretrial
                  Detention ..................................................................................... 3

         B.       The Weight of the Evidence Against Weeks Supports Detention .... 8

         C.       Weeks’ History and Characteristics Counsel Strongly in Favor of
                  Pretrial Detention ....................................................................... 14

                  1.       Weeks’ Wealth, Much of Which is Held in Bitcoin and
                           Foreign Accounts, Warrants Pretrial Detention .................. 15

                  2.       Weeks’ Self-Proclaimed Anarchist Views and Demonstrated
                           History of Anti-Government Rhetoric Render Him a Flight
                           Risk .................................................................................. 20

                  3.       Weeks’ Characterization of His Arrest as Akin to “Turning
                           Himself In” is Incorrect ..................................................... 23

                  4.       Weeks Overstates His Ties to Colorado .............................. 24

                  5.       Weeks’ Significant Travel and Foreign Contacts Necessitates
                           Pretrial Detention.............................................................. 25

CONCLUSION ............................................................................................... 32
  Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 3 of 36 PageID: 137



                                     TABLE OF AUTHORITIES


Cases

United States v. Bergrin,
 2009 WL 1560039 (D.N.J. May 29, 2009) ................................................... 32

United States v. Boustani,
 356 F. Supp. 3d 246 (E.D.N.Y. 2019) ............................................................ 7

United States v. Delker,
 757 F.2d 1390 (3d Cir. 1985)........................................................................ 2

United States v. Himler,
 797 F.2d 156 (3d Cir. 1986).......................................................................... 2

United States v. Kachkar,
 701 F. App’x 744 (11th Cir. 2017) ............................................................... 25

United States v. Livingston,
 2016 WL 1261464 (D.N.J. Mar. 31, 2016) ..................................................... 2

United States v. McIntyre,
 2018 WL 385034 (D.N.J. Jan. 10, 2018) ....................................................... 2

Statutes

15 U.S.C. § 77e ............................................................................................... 3

18 U.S.C. § 1349 ............................................................................................. 3

18 U.S.C. § 3142 ..................................................................................... 1, 2, 3

18 U.S.C. § 3145 ............................................................................................. 1

18 U.S.C. § 371 ............................................................................................... 3




                                                       ii
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 4 of 36 PageID: 138



                           PRELIMINARY STATEMENT

      The Government respectfully submits this brief in opposition to the

recently filed motion of defendant Jobadiah Sinclair Weeks (“Weeks”) to revoke

the pretrial detention order issued in the U.S. District Court for the Southern

District of Florida on December 20, 2019. See ECF No. 12 (“Weeks Br.”). For

the reasons stated herein, Weeks remains a flight risk and, accordingly, his

request should be denied.

      In his motion, Weeks ignores the central points—Weeks stands accused of

serious crimes with considerable sentencing exposure, has tremendous access

to wealth, has significant foreign travel and contacts, and has a demonstrated

history of anti-government rhetoric. There is no combination of pretrial release

conditions that can change that to ensure that he will appear in Court to answer

for the significant criminal liability that he faces.

                         ARGUMENT AND AUTHORITIES

I.    Governing Legal Standard

      The Bail Reform Act governs this Court’s power to detain defendants

pending trial. 18 U.S.C. § 3142(a), (e).      Title 18, United States Code, Section

3145(b) provides that “[i]f a person is ordered detained by a magistrate judge

. . . the person may file, with the court having original jurisdiction over the

offense, a motion for revocation or amendment of the order.” Id. § 3145(b). The

district court “shall order the pretrial release” of the defendant “unless the

judicial officer determines that such release will not reasonably assure the

appearance” of the defendant. Id. § 3142(b). When a case involves a substantial

                                          1
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 5 of 36 PageID: 139



risk that the defendant will flee, the Government may move for a hearing, id. §

3142(f)(2)(A), where it must show by a preponderance of the evidence that no

condition or set of conditions of release will reasonably assure his appearance at

trial, see United States v. McIntyre, 2018 WL 385034, at *3 (D.N.J. Jan. 10, 2018)

(citing United States v. Himler, 797 F.2d 156, 160-61 (3d Cir. 1986)). This Court’s

review of the magistrate judge’s decision is de novo.        See United States v.

Livingston, 2016 WL 1261464, at *1 (D.N.J. Mar. 31, 2016) (Cecchi, J.) (citing

United States v. Delker, 757 F.2d 1390, 1394-95 (3d Cir. 1985)).

      At the hearing, the Court must take certain factors into account when

determining whether “there are conditions of release that will reasonably assure

the appearance of the person” at trial, such as:

        (1) the nature and circumstances of the offense charged,
        including whether the offense is a crime of violence, a violation
        of section 1591 [sex trafficking of children or by force, fraud, or
        coercion], a Federal crime of terrorism, or involves a minor victim
        or a controlled substance, firearm, explosive, or destructive
        device;

        (2) the weight of the evidence against the person; [and]

        (3) the history and characteristics of the person, including—

        (A) the person’s character, physical and mental condition, family
        ties, employment, financial resources, length of residence in the
        community, community ties, past conduct, history relating to
        drug or alcohol abuse, criminal history, and record concerning
        appearance at court proceedings.

18 U.S.C. § 3142 (g). “The rules concerning admissibility of evidence in criminal

trials do not apply” to detention hearings, id. § 3142(f). If the court finds that

the defendant is a flight risk and that no condition or combination of conditions



                                        2
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 6 of 36 PageID: 140



of release will reasonably assure the defendant’s presence at trial, it must order

that the defendant be detained pending trial. 18 U.S.C. § 3142(e)(1).

II.   Pretrial Detention Is Warranted Based on Consideration of the
      § 3142(g) Factors.

      As the Government will show at the hearing, Weeks’ detention pretrial is

appropriate because there are no combination of conditions that will ensure that

Weeks will not flee. As discussed below, the arguments presented in Weeks’ brief

to the contrary do not countenance otherwise.

      A.    The Nature and Circumstances of the Offenses Support Pretrial
            Detention

      The nature and circumstances of the offenses in the Indictment support

Weeks’ pretrial detention.   The Indictment charges Weeks and several of his

coconspirators with one count of wire fraud conspiracy, in violation of 18 U.S.C.

§ 1349 (the “Fraud Charge”), and one count of conspiring to promote the sale of

an unregistered security, contrary to 15 U.S.C. § 77e and 77x, in violation of 18

U.S.C. § 371 (the “Promotion Charge”).

      As alleged in the Indictment, Weeks is accused of defrauding investors

through his participation in the BitClub Network, “a worldwide fraudulent

scheme that solicited money from investors in exchange for shares of pooled

investments in cryptocurrency mining and that rewarded existing investors for

recruiting new investors.” Ind. Count One ¶ 1.a.

      Weeks has been charged with the Fraud Charge because he touted the

BitClub Network to prospective investors around the world, both online and in

person, and sold shares in BitClub Network while knowing that hopeful investors

                                         3
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 7 of 36 PageID: 141



were purchasing these shares while being misinformed about the aspects of

BitClub Network’s investment products, including the information that was

displayed to BitClub Network investors as proof of “bitcoin mining earnings.”

See Ind. Count One ¶ 4.c. Through the efforts of Weeks and others, BitClub

Network took in at least $722 million from investors. As discussed below, several

aspects of the BitClub Network scheme suggest strongly that Weeks should

remain detained through the pendency of this action.

      First, the BitClub Network—and Weeks’ involvement in the BitClub

Network—involved traveling around the globe for the purpose of selling

investors—many of whom were unsophisticated in the world of cryptocurrency—

on the false promise of easy and dependable riches. The heart of the case against

Weeks and his coconspirators is that they lied over the course of several years

and, based on those lies, amassed hundreds of millions of dollars. As discussed

more fully below, evidence reflects that Weeks knew that investors were being

provided with misinformation but he nevertheless persisted in promoting the

purchase of shares in BitClub Network because he continued to reap a profit

from the pyramid scheme.

      Second, Weeks faces a significant sentence in this case—his statutory

exposure is 25 years and a preliminary estimate of his advisory guidelines range

suggests that he is facing over 15 years’ imprisonment. The possibility of 15

years’ incarceration suggests strongly that Weeks would be a flight risk if

released pretrial.




                                       4
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 8 of 36 PageID: 142



      Third, Weeks’ involvement in the BitClub Network involved Weeks’ efforts

to thwart U.S. regulation, tax liabilities, and detection, and encouraging others

to do the same. For much of the conspiracy, Weeks encouraged potential U.S.-

based investors to utilize virtual private network (“VPNs”) to access the BitClub

Network site to avoid detection by U.S. law enforcement and to anonymize the

scheme.     Weeks publicly emphasized that the scheme was set up to avoid

detection by U.S. tax authorities.

      For example, in September 2018, Weeks exchanged messages on Facebook

with a potential investor who asked about whether BitClub Network was actually

blocking U.S. residents from investing in BitClub Network shares:

 Person 1      Bcn blocked ppl in the states from joining so they wouldn’t have
               to deal with the US government hitting them up for money all the
               time
 Person 1      The US government sees mlm companies as their full time piggy
               bank
 Investor      So the last line that says, “Do Not Join BitClub Network” is
               generated by whom?
 Investor      and is there anything I need to do?
 Weeks         No, youre good.
 Weeks         When I see you, ill show you how it all works.
 Weeks         We just change our ip addresses to ones outside USA.
 Weeks         All the money you make is NOT reported to the tax man so…Its
               like having an offshore account growing for you tax free.

      Additionally, in November 2018, a U.S.-based investor emailed Weeks

and questioned how she should respond to a purported “agreement” that

BitClub Network sent to investors in which investors affirmed that they were

not U.S. residents. The investor implored: “I have always been a residence of

the US. How am I supposed to get around this.” Weeks provided the following

explanation:

                                        5
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 9 of 36 PageID: 143



      UNITED STATES is Washington DC, Virgin Islands, Guam, Samoa,
      Puerto Rico. (Do you live there)

      US CITIZENS are corporations that are domiciled in the UNITED
      STATES. Are you a corporation or are you a human? Don’t you live
      in the Republic of Utah, thats not THE UNITED STATES? You’re a
      flesh and blood American right?

      Finally, Weeks’ involvement in BitClub Network was significant enough

that he had business relationships with several coconspirators around the world.

One of those coconspirators has been charged, remains at large, is believed to

be residing in a country that does not have extradition with the United States,

and has access to enormous wealth and two private planes. Weeks not only has

significant incentive to flee, the means to finance it, and the example of his

uncaptured coconspirator of the benefits of flight, he has contacts around the

world—including coconspirators who likely would prefer to keep Weeks out of

Court.

      Notwithstanding the above, Weeks argues that his pretrial release is

appropriate given the nature and circumstances of this offense because: (1)

according to Weeks, the illegal scheme in which he participated lacks the

traditional hallmarks of a “typical” Ponzi scheme; and (2) Weeks intends to

contest the amount of loss attributable to the illegal BitClub Network scheme.

See Weeks Br. at 4-5.    Neither argument compels pretrial release under the

circumstances of this case.

      First,   Weeks   misunderstands this large-scale    fraud   as   somehow

meaningfully different from a traditional Ponzi scheme.     The record to date

reflects that a federal grand jury found probable cause to believe that Weeks

                                       6
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 10 of 36 PageID: 144



worked with others to engage in large-scale wire fraud and that Weeks promoted

the illegal sale of unregistered securities in BitClub Network. Whether the fraud

mirrors a typical Ponzi scheme is beside the point that says nothing of the

hundreds of millions of dollars taken from investors or whether Weeks poses a

flight risk. If anything, the size and international scope of this illegal conduct

favors pretrial detention. As recognized by another federal court, “a defendant’s

‘alleged ties to a large [ ] syndicate indicate that he has strong connections to

people who have the resources to, ability to, and interest in helping him flee the

jurisdiction’ favors denying bail.” United States v. Boustani, 356 F. Supp. 3d

246, 252 (E.D.N.Y. 2019) (denying bail for defendant charged with fraud and

money laundering offenses).

      Additionally, Weeks’ position that he—much like most every white-collar

criminal defendant—intends to present arguments to reduce the loss

attributable to his fraud to lower his sentencing exposure under the advisory

Sentencing Guidelines does not lessen his flight risk. It is at best unclear from

his own brief whether he can even make this argument. On the one hand, Weeks

claims that his knowledge of the fraud is different from that of his codefendants

because he “did not control the company’s financial affairs,” and “had no access

to its bitcoin wallets.” See Weeks Br. at 6. Yet, on the other hand, he represents

that the loss amount will be low. Putting aside this inconsistency, it suffices to

say that Weeks’ exposure to a lengthy sentence in a case of such scope and size

is a significant incentive to flee.




                                        7
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 11 of 36 PageID: 145



      Finally, Weeks contends that he is entitled to pretrial release because there

is “substantial discovery” that will require defense counsel to have “ready access”

to Weeks to prepare for trial. Weeks Br. at 14. But Weeks’ argument would be

true of any complex, white-collar case. Weeks has at least four lawyers from a

major law firm that has an office in New Jersey; his legal team will undoubtedly

“interpret records, develop strategy, and devise legal arguments” for Weeks. Id.

Detaining Weeks pretrial will ensure that these lawyers will have ready access to

Weeks, not prevent it.

      B.     The Weight of the Evidence Against Weeks Supports Detention

      The evidence against Weeks also militates in favor of pretrial detention.

While an exhaustive explanation of the evidence against Weeks is beyond the

scope of this brief or a detention hearing, a sample of some of the evidence

against Weeks favors pretrial detention.

      The evidence shows that, from the time he got involved in BitClub and for

several    years   thereafter,   Weeks   worked   and   communicated     with   his

codefendants to make BitClub Network a success. Although Weeks attempts to

align himself with “more than 100 other people” who promoted the BitClub

Network scheme, see Weeks Br. at 5, his involvement and roles were much more

involved than the majority of people who promoted investment in the BitClub

Network. For example, as Weeks admits in his brief, Weeks “brokered the sale

of tens of millions of dollars of mining equipment to BitClub[.]” Weeks Br. at 4.

While negotiating on behalf of the BitClub Network, Weeks had access to

information that other promoters lacked. Indeed, as alleged in the Indictment,

                                          8
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 12 of 36 PageID: 146



in 2017 Weeks discussed with his codefendants a business opportunity for

BitClub Network, during which time he observed that “We (Bitclub) can’t just

‘sell’ people mining hardware (shares) in Bitclub and then not use the money to

buy equipment.    Its not right.   Bitclub makes 20% regardless of the price.”

Notwithstanding that Weeks knew that what BitClub was doing was “not right,”

he continued to work with his coconspirators and to convince others to invest in

the scheme.

      Even prior to 2017, evidence reflects that Weeks knew the BitClub Network

was providing investors with misinformation and that his participation in the

scheme was illegal.    For example, in 2015, Weeks had a conversation via

Facebook with some of his coconspirators, during which he sent them an article

about an SEC enforcement action against GAW Miners LLC, another digital

currency mining scam. See SEC v. Homero Joshua Garza, et al., Civ. No. 15-

01760 (JAM) (D. Conn). Weeks acknowledged that “we”—using the first person

plural to refer to the BitClub Network—should be more transparent if they

wanted to stay out of trouble with regulators:

      We really should have sep stats and oct stats and nov stats. The
      sophisticated investors with a lot of cash are hesitant with putting
      in big cash because they want to see the mining contract, the receipt
      or title to the mining equipments, proof that they own something in
      return, how much the mine made and what the mine paid out to
      each share holder so they can calculate what a share is worth etc.
      Bitclub pool doesn't tell us how many share holders we have
      etc. Its not transparent enough for the big big money guys.
      Thats why they are giving [Third-Party] $100M and not us right
      now...

      ....

      the biggest people in bitcoin are watching us right now
                                        9
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 13 of 36 PageID: 147




       and waiting for the SEC to step in... which I really want to avoid at
       all costs.

If Weeks truly believed that he was engaged in a legitimate business—as opposed

to a fraudulent pyramid scheme to sell unregistered securities—he would not

have been discussing his concerns with his coconspirators about the SEC’s likely

involvement and BitClub Networks’ parallels to GAW Miners.

       Further, in a Facebook message exchange in January 2016, the Redacted

Defendant (“RD 2”) told Weeks that the mining earnings figures that BitClub

Network displayed to investors did not reflect 100% of what BitClub Network had

mined—a fact BitClub Network tried to hide from investors:

Weeks              So, (am I explaining this correctly) as an example, we
                   have been paid per share: 0.0065 01-04-2016 0.0066 01-
                   07-2016 0.0065 01-11-2016 0.0062 01-15-2016 A total
                   pay out from Jan 4-15th .0256. We found 18 blocks (450
                   BTC) in that time frame. (according to bitclubpool.com)
                   450 btc /.0256= 17,578 shares outstanding that we are
                   splitting what the mine finds with. Correct?
RD 2               Basicly yes
RD 2               And that will confuse people
Weeks              of course it will
Weeks              these fuckers are stuck on the paralysis of analysis
RD 2               Change their thinking. Don't let them change you
RD 2               I have a hard line of I don't get in to that. It is just a
                   waste of time
Weeks              Just as long as they know that 100% of the mining
                   blocks found are paid out, it shouldn't be an issue.
RD 2               There is other power running to pay electric. It isn't 100%
RD 2               But basically 100% of what they see
Weeks              oh, I thought that came out of the rebuy. So its 100% of
                   the mining earnings are paid out (after expenses) like the
                   power bill.
RD 2               Yes
RD 2               But we try to keep that off of bitclubpool.com


                                        10
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 14 of 36 PageID: 148



 Weeks             Is [Third Party] paying us for the hashing? I don't see it
                   on the bitclubpool. I hope they are.
 RD 2              I promise you that you will cost your self time and money
                   to focus on this

Indeed, Weeks was under the mistaken impression that mining expenses were

paid out of the “rebuy” because that is what BitClub Network told investors—

that the costs of mining would be paid out of a portion of the forced reinvestment

(i.e., the “rebuy”). As reflected in one of the BitClub Network promotional videos,

BitClub Network’s website told investors that:

         Here’s how it works…Whatever you earn from the pool will be
         credited to your account daily with a percentage automatically
         taken out and put toward re-purchasing additional shares.
         Each re-purchase goes toward more mining equipment and
         paying all fees associated with running the pool.

        Weeks was also warned by others that the BitClub Network scheme was

illegal. For example, in 2016, Weeks was negotiating with a third-party vendor

on behalf of BitClub Network. This vendor told Weeks that they were “not sure

about a joint press release because we would need to get very comfortable from

[the] legal side about your business” but were “not sure we can get there given

the recent SEC guidance.” In response, Weeks wrote:

         No need for a joint press release. :) We understand there are a
         lot of people who don’t know the difference between a legit MLM
         and a Ponzi and we definitely don’t want to hurt your brand in
         any way.

        Additionally, the investors voiced frequent skepticism. For example, in

August 2017, Weeks was warned by a potential BitClub Network investor: “I

don’t know how to set up or use a VPN and more importantly I don’t know if it’s

safe to assume that solves potential problems with the govt.” One month later,


                                        11
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 15 of 36 PageID: 149



Weeks was asked to admonish some BitClub Network investors in his downline

who were using a recruiting video that promoted BitClub Network and contained

projections. Weeks relayed: “Don’t’ give them a reason to go after you. US

Citizens are at higher risk right now with Bitclub.”    Notwithstanding these

obvious red flags, Weeks continued his heavy promotion of investment in the

BitClub Network and to communicate with his coconspirators.

      Weeks also knew that promoting the scheme and securing referral bonuses

was more lucrative than the promised “passive investment” of bitcoin mining—a

hallmark of an illegal pyramid scheme. For example, in November 2017, Weeks

received an email from an investor who, it appears, invested in BitClub Network

through Weeks. See USA Ex. A. After not seeing the returns he had hoped and

getting no response to his several redemption requests, the investor reached out

to Weeks to see if Weeks could help with the refund. Id. In response, Weeks

attempted to shame the investor into staying with the company as opposed to

seeking a refund:

      Bro
      What are you retarded?
      Bitcoin is up 971% this year. You want a refund? Thats the
      stupidest thing Ive heard all year.
      Whats the matter with you [REDACTED] Why don’t you start paying
      attention bro?
      You’ve had 70,000 hours to figure out bitcoin, since it was
      invented…Bro…you still don’t get it?
      Bitcoin+golden egg. Bitclub=goose
      you had to have heard that story before right?
      Which is smarter?

When Weeks failed to convince the investor to remain in BitClub Network, Weeks

doubled down, touting “1000% a year returns,” admonishing that the doubtful

                                      12
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 16 of 36 PageID: 150



investor would end up using bitcoin “when all the rest of the slow, feeble minded

people finally figure it out,” that he was choosing to “live in fear,” and reiterated

that he was “[a]bsolutely” “calling your decision retarded.” Weeks’ admonitions

suggest that he knew that, despite investors’ dissatisfaction with their returns,

he could not afford to lose them. If he lost the members that he had recruited

into his compensation structure, he would be losing his primary profit center

because referral rewards proved more valuable than his investments—a classic

unsustainable pyramid scheme.

      Weeks also chastised investors who expressed their doubts about BitClub

Network’s mining proceeds. In 2018, Weeks participated in a Facebook group

chat with several BitClub Network investors. Weeks’ messaging again indicates

that his focus was on recruiting, not mining earnings.         When two members

mentioned that there were several days when BitClub Network did not make

mining payments, Weeks said, “Is not seeing your $2 a day coming in really

scaring you guys so much? really? lol Your mining earnings being delayed a

couple days is going to break your bank?” When group members demanded

clarity from BCN on the issue, Weeks sought to refocus them through

belittlement:

        There is a direct correlation to leadership ranks, and
        complaining. Have you noticed that there are no actual leaders
        who are concerned at all because these things always get fixed?
        The mindset is so different between monster builders and miners
        who cant even get to builder... Not only does it show in their
        ability to lead, but rich people think actually differently that poor
        people. Its all in your head. Everything. If you embrace stinking
        thinking, youre probably going to stay broke no matter what
        business you join or try to start. Guard your thoughts guys.

                                         13
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 17 of 36 PageID: 151



This was classic pyramid speak: those who want to get rich should not focus on

issues with the product; rather, they should bring in more members.

        In addition to promoting BitClub Network and brokering mining

equipment sales, Weeks told newly recruited members to obscure the true

purpose of their investment payments—some of which, it appears, Weeks

shunted to other ventures in which he was involved.            For example, Weeks

sometimes told BitClub Network investors to wire investments to an account for

“Manna Ministries,” a corporate entity that he controlled, and gave instructions

like:

              •   Don’t mention bitcoin though. Put donation when sending the
                  wire

              •   Say it’s a donation and nothing to do with bitcoin

              •   put that its for “Antarctica Trip”

This evidence suggests that Weeks knew that he was engaged in fraud, that he

knew he was promoting unregistered securities, and that he had good reason to

hide his financial dealings relating to the BitClub Network.

        All of this evidence weighs in favor of his pretrial detention.

        C.    Weeks’ History and Characteristics Counsel Strongly in Favor
              of Pretrial Detention

        Finally, Weeks contends that his history and characteristics support his

pretrial release. The Government respectfully disagrees.




                                           14
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 18 of 36 PageID: 152



            1.     Weeks’ Wealth, Much of Which is Held in Bitcoin and
                   Foreign Accounts, Warrants Pretrial Detention

      Weeks’ access to wealth is significant and warrants pretrial detention.

Weeks begins by claiming incorrectly that, during Weeks’ detention hearing in

Florida, the Government alleged that one of Weeks’ wallets “had received more

than $560 Million . . . over the course of its existence,” which Weeks claims

involved “double counting” and is “inflated.” Weeks Br. at 12. Not so. To be

clear, during the Florida detention hearing, the Government explained that

Weeks, in connection with his application for St. Kitts, provided a summary of

one of his cryptocurrency wallets, which reflected that Weeks’ wallet had a final

balance of $3.6 million on March 1, 2018 and over the course of the wallet’s

existence received more than $560 million. See USA Ex. B (S.D. Fla. Tr. at p.

19, cited to at Weeks Br. at 12). This statement to the Court was based on one

of the papers that Weeks submitted to St. Kitts with a date of March 1, 2018

plainly reflects that the “total received” for this wallet was $560,354,317.53. See

USA Ex. C. In other words, the Government’s representation does not “double

count;” it simply quotes the figure reflected on documents that Weeks submitted

to St. Kitts. Notwithstanding the accounting displayed by Weeks, this wallet did

in fact receive significant holdings during the course of its existence—

approximately $124 million.

      Weeks claims that there is no allegation that “any of the funds received in

[his] wallet are the result of any allegedly illegal conduct.” Weeks Br. at 13-14.

The source of the Weeks’ funds matters much less than their tendency to enable

flight. Additionally, Weeks did in fact make significant wealth off of the BitClub
                                        15
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 19 of 36 PageID: 153



Network scheme. As reflected in an email exchange in the middle of 2017, Weeks

claimed that more than approximately $62 million passed through one of his

bitcoin wallets in the previous year. As Weeks explained:

            I think Ive run through around $62,000,000 in the last
            year selling computer equipment that mines bitcoin.

            Now you know why I don’t want my US Passport
            anymore. Imagine the tax liability!

            ...

            You should consider getting some bitcoin yourself bro.
            Its doubled in value sine I say [sic] you last. Mining it
            with us is quite profitable.

            Cheers bro.

            Joby

      Weeks also states that “bitcoin transactions are easily viewable and

increasingly hard to hide.” Weeks Br. at 13. But Weeks’ use of bitcoin rather

than bank accounts makes it was much more difficult to track Weeks’ financial

transactions. The anonymized bitcoin protocol makes it difficult to associate

individuals or entities with the randomly-created alphanumerical wallet

addresses with whom Weeks’ transacted.        More relevant for the purpose of

pretrial release, if Weeks were to be released and were to flee from law

enforcement, he would be able to access his bitcoin holdings from any location

around the world.     Additionally, Weeks has used several different bitcoin

exchanges located in different countries.     As a result, not only are Weeks’

financial holdings scattered around the world, U.S. law enforcement lacks

visibility into these accounts or the ability to seize money from them.

                                       16
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 20 of 36 PageID: 154



      Not even Weeks actually believes that his holdings in virtual currency are

transparent or easy to track. For example, in 2017, Weeks sent the following

meme to a Facebook user:




Weeks’ decision to send a meme to someone referencing the seizure of money

shows that Weeks understands that cryptocurrency is harder to freeze than

funds stored in a traditional bank account and suggests further that law

enforcement has reason to seize funds from him.

      Despite his preference for cryptocurrency, Weeks also maintains fiat

currency accounts in foreign countries. For example, Weeks maintained an

account at Emirates NBD Bank (“Emirates NBD”), which operates from Dubai,

United Arab Emirates. He opened the account in July 2018 and received 2 wire

transfers totaling approximately $200,000 on or about July 9, 2018. Notations

on the wires indicate that they correspond to withdrawals from the overseas

exchange Octagon, indicating that Weeks maintained a cryptocurrency account

at Octagon at that time. Weeks subsequently received other wires in the Emirates

NDB account, which had a balance of approximately $249,344 on or about

                                      17
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 21 of 36 PageID: 155



January 25, 2019, the most recent available accounting. Correspondence with

Emirates NDB indicates that Weeks has a debit card and online banking access

for the account.

      Weeks also made high-dollar value international wire transfers from his

account at Octagon. On or about April 30, 2018, Weeks caused Octagon to

transfer approximately $1.2 million from its account at California-based

Silvergate Bank to the Bank of Georgia on behalf of “Geo Servers LLC.” On or

about May 1, 2018, Weeks received a confirmation of the transaction from an

individual using a third-party business’s email account. Weeks negotiated on

behalf of BitClub Network with this third-party business at various times during

the conspiracy.

      In addition to his own financial holdings, Weeks has bragged about his

access to wealth. For example, Weeks emailed an officer of a cryptocurrency

mining technology company in August 2016:

        I’ve got a guy worth $900m who has taken 50 companies public
        who is giving me an entity to do a reverse merger. These vegas
        guys put up the $60m capital to seed the company. We send you
        the $$ then in 4 months we get the hashing power to then hash
        with ourselves or parcel off and sell to Bitclub on the terms they
        want to buy at. By being public, many other institutions will
        jump in as well. That’s the plan. One of the vegas guys does $1b
        a year in rev. He loves bitcoin!

      Weeks also had multiple conversations in which he offered to broker

conversions of fiat currency to cryptocurrency. In one exchange, Weeks

introduced one of his co-conspirators to an exchanger who could convert $1m

into bitcoin. Weeks described his associate as the “biggest bitcoin trader in the



                                       18
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 22 of 36 PageID: 156



world.” For one such transaction, Weeks was asked, “Do we have to bring the

cash from Jakarta to Singapore or is it already in Singapore?”

      Weeks is also known to maintain cryptocurrency in easy-to-transport

hardware wallets. Hardware wallets are located on an external or removable

media device, such as a USB thumb drive or other commercially available device,

and designed to store cryptocurrency. Some of these devices are quite small—

some can be as small as a postage stamp—and highly portable. In July 2018,

Weeks sent a Facebook message to another user that read, “I keep Trezor and

ledge coins offline.” Similarly, in May 2017, Weeks sent a private message that

read, “I use ledger and Trezor for hardware wallets.” Weeks also received periodic

emails from “no-reply@trezor.com,” an apparent promotional account for the

Trezor brand of cryptocurrency hardware wallets. Trezor and Ledger are

companies that manufacture and sell hardware wallets used to store

cryptocurrency. Maintaining cryptocurrency on a hardware (or cold storage)

wallet would give Weeks access to the funds stored therein from anywhere in the

world.

      At present, it is unclear how much cryptocurrency Weeks maintains.

During his custodial interview on December 10, 2019, Weeks declined to give

consent to law enforcement to access his holdings. However, Weeks advised that

he had a cold storage bitcoin wallet buried in a tube somewhere in Colorado, a

cryptocurrency go-bag for emergency purposes. He refused to provide its exact

location. Agents searching Weeks’s residence in Colorado found an empty tube

that matched what Weeks described.

                                       19
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 23 of 36 PageID: 157



      Finally, Weeks had what appeared to be multiple thousands of dollars in

cash concealed in the belt he was wearing when he was arrested. He did not tell

the interviewing agents about it. The concealed cash was discovered only when

the belt was removed when Weeks was processed for detention.

             2.   Weeks’   Self-Proclaimed          Anarchist   Views  and
                  Demonstrated History of          Anti-Government Rhetoric
                  Render Him a Flight Risk

      Weeks has a demonstrated history of refusing to follow rules that do not

suit his needs and has a demonstrated streak of anti-government rhetoric. In a

March 2017 email to two co-conspirators, Weeks urged BitClub Network to post

the following on its website regarding BitClub Network’s decision to block U.S.

investors:

        Bitclub pays all of our members around the world daily, tax free.

        Despite what you may have been told, America is, unfortunately,
        no longer a free country.

        If you are a U.S. CITIZENS with a SS# (Slave Surveillance
        Number) Then you may get in trouble with your masters at the
        IRS for making a bunch of Bitcoin tax free.

        As a precaution, we have decided to block people using ip
        addresses based in the USA from joining Bitclub.

        We understand U.S. CITIZENS are property and we don’t want
        any trouble with your owners.

      In a 2019 post on the website of Wired Magazine called “Anarchy, Bitcoin,

and Murder in Acapulco,” Weeks was described as one of thousands of “crypto-

anarchists” that periodically gather in Mexico. Wired reported that Weeks owns

property in Mexico:



                                       20
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 24 of 36 PageID: 158



        Perpetual traveler and bitcoin evangelist Joby Weeks was so
        taken with Acapulco during his annual talks at the conference
        that he bought a 13-bedroom mansion overlooking the water
        three years ago, paying the equivalent of $4 million in bitcoin.
        Soon after, bitcoin went through the roof, making the amount of
        cryptocurrency he paid worth $40 million and then $80 million.
        Then his bitcoin stash got hacked. He smacks his head recalling
        how he felt: “Oh! I should have saved my bitcoin!”

        He plans to turn the house into a time-share of sorts, giving
        members access for one week a month. Anarchists will be
        anarchists whether they are in Acapulco or anywhere else, he
        figures, while crediting Anarchapulco for drawing him to the city
        in the first place. Anarchy is “a state of mind, it’s a state of
        living,” Weeks says. “The whole asking for forgiveness
        instead of permission mindset.”

Available   at:   https://www.wired.com/story/anarchy-bitcoin-and-murder-in-

mexico/ (emphasis added). This “state of mind” and “state of living” suggests

that Weeks is unlikely to follow pretrial release conditions of this Court.

      Weeks evidently has close contacts with individuals overseas who are

interested in forming sovereign states, usually involving some aspect of

cryptocurrency as a focal point. For example, in October 2017, Weeks emailed

several coconspirators regarding his “buddy Vit, The President of Liberland.”

According to a 2015 article posted on the website of the Independent:

        Vit Jedlicka, a member of the Conservative Party of Free Citizens,
        is the self-appointed president of “Liberland,” a 7sq km “country”
        (only the Vatican and Monaco are smaller) where taxes are
        optional and there is no military.

        It is situated on the banks of the Danube between Serbia and
        Croatia in an unclaimed no-man's land, or terra nullius territory,
        meaning that neither country has ever held full sovereignty over
        the area.

Available at: https://www.independent.co.uk/news/world/europe/welcome-to-

liberland-europes-tiny-new-country-where-taxes-are-optional-and-youre-

                                        21
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 25 of 36 PageID: 159



allowed-to-move-in-10185477.html. In the email, Weeks pitched an idea by

which each of Liberland’s 500,000 “citizens” would pay $5,000 each to become

“founding father[]” investors in BitClub Network and all existing BitClub Network

members would be granted Liberland citizenship. Weeks envisioned a $140

million commission for BitClub Network for onboarding Liberland citizens. He

said, “Starting a country is a mission a ton of people are on board with,” and

that Liberland, with BitClub Network’s help, “would be the first country that

runs on bitcoin mining instead of taxing its citizens.”

      In 2015, Weeks participated in a Facebook chat with other users in which

he discussed establishing a sovereign territory proximate to Madeira, an

autonomous region of Portugal, that he referred to as “Atlantis.” On August 10,

2015, Weeks wrote:

      Here is how I see the evolution of Atlantis. Step 1 buy island (check)
      step 2 declare sovereignty and set up principality (check) step 3
      refuse to pay tribute to Portugal/Madeira. (Check) step 4 defend
      sovereignty in court (happening hopefully soon) that would be
      preferable instead of dealing with an invasion. step 5 get
      recognition/treaty with Madeira. (Hoping to find out on this trip
      what that would entail) step 6 go to the rest of the world.

As evidenced by Weeks’ behavior and involvement in the course of his criminal

conduct at issue in this case, Weeks is has an anti-Government streak and has

shown a willingness to disregard laws that he believes should not apply to him

and has also taken steps to encourage others to do the same.

      Weeks’ position on this point in his brief is unclear. While Weeks includes

the proclamation that he “does not associate with ‘anarchists,’” the paragraph




                                        22
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 26 of 36 PageID: 160



within this section concedes that he does, in fact, “associate[ ] with these self-

proclaimed anarchists.” Weeks Br. at 11.

            3.    Weeks’ Characterization of His Arrest as Akin to “Turning
                  Himself In” is Incorrect

      Weeks suggests to this Court that the circumstances of his arrest were

similar to that of a recent defendant charged in the Southern District of New

York who “voluntarily turned himself in” and that his posture of approaching the

IRS (when he was completely unaware he was being investigated) was akin to “a

person trying to make things right.”         Weeks Br. at 10.          But Weeks’

characterizations of his behavior with law enforcement is distorted.

      Weeks reached out to law enforcement in 2019 when the Government’s

investigation was already underway and still covert. Weeks claimed that he was

well-situated to provide information on international money laundering through

his contacts and association with others involved in the flow of large sums of

funds through overseas cryptocurrency exchanges. But the agents did not

inform Weeks that he or anyone at BitClub Network was under investigation.

      The arresting agents engineered their meeting with him in Florida to arrest

him in order to ensure that Weeks would be in the country on the date the

simultaneous arrests in this case were scheduled. In contrast to someone who

voluntarily turns himself in, Weeks did not show up to this meeting expecting to

be arrested; at no point during the Government’s investigation of Weeks was he

ever informed of the instant charges or that the Government was investigating

him or the others involved in BitClub Network.


                                       23
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 27 of 36 PageID: 161



      And while Weeks admitted to law enforcement that he has never paid his

taxes (notwithstanding his significant wealth), he did so in the context of a

conversation in which he was trying to convince the agents that he might serve—

in his words—as a “Jason Bourne” of cryptocurrency (in reference to the fictional

secret agent). Indeed, when agents relayed to Weeks that his continued failure

to pay his taxes was serious, Weeks cited to a possible defense to his criminal

tax liability based on the Fourteenth Amendment. Weeks’ tone suggested that

he viewed his failure to pay taxes as significantly less serious than the other

significant misconduct he professed to be able to report to law enforcement. If

anything, Weeks’ admitted familiarity with international criminals cuts sharply

against, not in favor, of his pretrial release.

             4.     Weeks Overstates His Ties to Colorado

      Weeks contends that his ties to Colorado cut in favor of his release. He

characterizes Colorado as his “home” and claims that he spends two to three

months in Colorado every year. Weeks Br. at 6.

      But curiously, when law enforcement officers went to Weeks’ purported

“home” in Aurora, Colorado on December 10, 2019 they were met not by

members of the Weeks family, but instead by several individuals who said that

they rarely see Weeks at that residence, that he certainly did not live at that

residence, and that he visited the residence only a few times a year. Tellingly,

when asked where Weeks lived, the people living in this house stated that Weeks

lived all over the world, that he did not have a primary residence, and that he

had lived this way for at least the last ten years.

                                          24
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 28 of 36 PageID: 162



      Under these circumstances, Weeks’ alleged ties to Colorado do not mitigate

his risk of flight. See Pretrial Detention Order (“PDO”) at 4 (Mag. No. 19-08526-

WM, ECF No. 11, S.D. Fl.) (noting that Weeks “does not maintain a permanent

residence anywhere in the United States” as a factor in supporting pretrial

detention). Indeed, contrary to more traditional family ties, as discussed further

below, Weeks’ immediate family has spent significant time traveling alongside

Weeks.

             5.    Weeks’ Significant Travel and               Foreign    Contacts
                   Necessitates Pretrial Detention

      Weeks has extensive foreign contacts and travel, including in nations

where it would be difficult, and perhaps impossible, to locate and extradite him

if he fled the United States. His extensive history of foreign travel and substantial

ties to individuals abroad counsel against releasing him from custody prior to

sentencing. See, e.g., United States v. Kachkar, 701 F. App’x 744, 747 (11th Cir.

2017) (per curiam) (affirming pre-trial detention order in fraud case, concluding

that the district court “did not err in concluding that [the defendant’s] significant

ties and travel to foreign countries weighed in favor of a finding that he was a

flight risk”) (internal quotation marks omitted).

      This is not a case where Weeks’ family will likely keep him in the United

States. Weeks’ wife and child have accompanied Weeks on many of his travels.

Weeks and his wife Stephanie maintain a travelogue on their website—

www.weeksabroad.com—in which they tout their international adventures. A

map posted to the site highlights the scope of their whereabouts:


                                         25
 Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 29 of 36 PageID: 163




The site claims that Weeks has visited all 7 continents and 141 countries. It

also has been reported that Weeks’s daughter was the youngest person to visit

all   50   states,    completing    the     trip   in   just   42    days.     See

https://www.thegazette.com/50-states-in-42-days-baby-liberty-becomes-the-

youngest-to-travel-the-us-20181207. Far from a situation where a defendant

would feel beholden to stay in the United States to be near their family—Weeks’

family has demonstrated a near preference to travel outside of the United States.

      In a 2017 email that Weeks sent to codefendant Matt Goettsche, Weeks

included his “pitch” for a television program that would follow Weeks and his

wife around the world as they promoted what they called the “Bitcoin

Revolution.” Below are several excerpts:

      “In the last two years my wife and I have visited 400+ cities and over
      100+ countries. We basically fly around the world on private jets
      selling machines that print money. Who wouldn’t like to have a
      machine that prints money?”


                                       26
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 30 of 36 PageID: 164



     Meet Joby and his wife Stephanie Weeks, entrepreneurs, investors,
     the front-line soldiers in a battle to change the way you spend and
     save your money. Except the money they want you to use is this
     NEW magical Internet money called Bitcoin!

      ...

     Joby and Stephanie never stop moving. They call themselves
     Perpetual Travelers! On a perpetual workcation, promoting and
     living off of Bitcoin wherever they go…

     Back on the Jet to Miami, St Kitts and then off Jeeping around
     Europe before swinging south for some dirt biking in the Sahara.
     Come crash at Richard Branson’s pad in Marrakech, before skipping
     off to Necker Island for the Blockchain Summit Conference. Find out
     why all the Billionaires think Bitcoin and the Blockchain are the
     next big thing! See the underground mining pools of Iceland and
     learn everything you need to know about this evolving currency and
     others like it.

       ...

     Meet the Founders of the Global Network of Bitcoin enthusiasts and
     miners called “The BitClub” Get up to date on current technologies
     from some of the richest investors in the world, and get inside
     knowledge of the next big thing before it happens.

     Further, according to Government travel records, Weeks has undertaken

the following travel between the U.S. and international locations since on or

about November 15, 2016:

Travel Date         Departure location          Arrival location
11/22/2019          Zurich                      New York
10/6/2019           Key West                    Nassau
10/2/2019           Rome                        Chicago
9/25/2019           Chicago                     Rome
9/20/2019           Bangor                      Prince Edward Island
8/26/2019           St. Kitts/Nevis             Miami
8/10/2019           Atlanta                     St. Kitts/Nevis
7/14/2019           Tokyo                       Honolulu
4/20/2019           Washington Dulles           Munich
4/16/2019           St. Kitts/Nevis             San Juan
4/10/2019           Dominica                    Denver-Aurora

                                     27
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 31 of 36 PageID: 165



Travel Date        Departure location          Arrival location
4/4/2019           Cancun                      Dallas/FT Worth
4/2/2019           Houston                     Cancun
3/21/2019          Cancun                      Miami
3/19/2019          Houston                     Cancun
2/26/2019          Mexico City                 Salt Lake City
2/14/2019          Houston                     Mexico City
1/28/2019          Panama                      Denver
12/30/2018         Miami                       Santiago
12/14/2018         Reykjavík                   Denver
12/8/2018          Miami                       Lisbon
12/6/2018          Belize City                 Miami
11/30/2018         Dallas/FT Worth             Belize City
9/10/2018          Greenland                   Chicago
9/8/2018           Canada                      Fairbanks
7/23/2018          St. Kitts/Nevis             Miami
7/18/2018          Belize City                 Miami
7/18/2018          Miami                       St. Kitts/Nevis
7/13/2018          Houston                     Belize City
7/6/2018           Amsterdam                   Atlanta
4/12/2018          New York                    Istanbul
3/23/2018          BC, Canada                  Gypsum, Colorado
3/23/2018          BC, Canada                  Denver
3/20/2018          Gypsum, Colorado            BC, Canada
3/2/2018           Nassau Intl                 Atlanta
2/27/2018          Mexico City                 Miami
2/27/2018          Miami                       Nassau Intl
2/15/2018          Los Angeles                 Mexico City
2/5/2018           Tokyo                       Denver
1/26/2018          Washington Dulles           Tokyo
1/24/2018          Belize City                 Miami
1/21/2018          Quito, Ecuador              Houston
1/21/2018          Houston                     Belize City
1/12/2018          Las Vegas                   Mexico City
1/5/2018           St. Kitts/Nevis             Miami
12/23/2017         Charlotte                   St. Kitts/Nevis
12/10/2017          Tokyo                      Los Angeles
11/6/2017          Honolulu                    Sydney
10/30/2017         Panama                      Los Angeles
10/8/2017          Miami                       St. Kitts/Nevis
10/2/2017          Istanbul                    New York

                                    28
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 32 of 36 PageID: 166



 Travel Date          Departure location              Arrival location
 9/20/2017            Munich                          Denver
 9/5/2017             San Francisco                   Manila
 8/31/2017            Mexico City                     Los Angeles
 8/13/2017            Panama                          San Francisco
 8/9/2017             Houston                         Panama
 7/29/2017            British Virgin Islands          St. Thomas
 7/23/2017            Charlotte                       St. Maarten
 6/21/2017            Reykjavík                       Boston
 5/19/2017            Westchester County, NY          London
 5/18/2017            St. Kitts/Nevis                 San Juan
 5/14/2017            Miami                           St. Kitts/Nevis
 5/7/2017             Seattle Lake Union              Ontario
 5/4/2017             Mexico                          Los Angeles
 4/20/2017            Miami                           Columbia
 4/19/2017            Zurich                          Miami
 3/21/2017            Miami                           Lima
 3/19/2017            Seoul                           Los Angeles
 3/13/2017            Denver                          Tokyo
 3/7/2017             Punta Cana                      San Juan
 2/24/2017            Chicago                         Mexico City
 2/23/2017            Hong Kong                       Chicago
 2/24/2016            Hong Kong                       Newark
 12/23/2016           Hong Kong                       Newark
 11/15/2016           Houston                         London

The chart does not account for travel entirely between international locations.

      Weeks counters that this travel reflects that, pre-indictment, he returned

to the United States during the course of these travels. But a defendant’s risk

of not returning to the United States increases markedly when he knows he is

facing significant charges, a restitution money judgment, and potentially

significant tax penalties, all of which jeopardize his jet-setting lifestyle.

      In addition to significant travel, Weeks has sought citizenship in at least

two countries:



                                          29
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 33 of 36 PageID: 167



      St. Kitts & Nevis: Weeks sought to obtain citizenship in the Caribbean

island nation of St. Kitts & Nevis through its Citizenship by Investment Program.

      In April 2017, Weeks corresponded with a realtor in St. Kitts & Nevis (“St.

Kitts”) regarding a timeshare property. He asked, “since its $400,000 to get

citizenship, can 4 people go in on this property and get 4 passports? If that

works, that would be awesome. (I have 3 friend of mine who are also wanting to

buy a place down there to get a passport too).” A review of other correspondence

indicates that Weeks was referring to BitClub Network coconspirators as the

other parties interested in purchasing property and citizenship in St. Kitts.

      In an email to the “second citizenship” concierge Weeks enlisted in an effort

to obtain St. Kitts citizenship, Weeks wrote:

        The funds that I used to buy the property and pay you came from
        me selling some bitcoins.

        I try to keep my money out of the banks and in Bitcoin instead.

        Thats why that bank account has such a low balance all the
        time.

        What should we do? I don’t like or trust banks and I am not a
        fan of fiat money.

        This is one of my bitcoin wallet addresses, [1Joby Wallet].

        ...

        I think Ive run through around $62,000,000 in the last year
        selling computer equipment that mines bitcoin.

        Now you know why I don’t want my US Passport anymore.
        Imagine the tax liability!

Although it appears Weeks actually purchased property in St. Kitts—his email

account contained a signed contract documenting the purchase of a fractional

                                       30
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 34 of 36 PageID: 168



interest in a condominium at the Windswept Residence Club for $465,000—it is

not believed that he succeeded in obtaining citizenship there.

      Vanuatu: Turned away from St. Kitts, Weeks next sought citizenship in the

Pacific island nation Vanuatu. Vanuatu does not have an extradition treaty with

the U.S. It appears that Weeks was unsuccessful in his bid to obtain Vanuatu

citizenship.

      In addition to significant travel and a history of seeking out foreign

citizenship, it appears that Weeks also has access to travel documents in short

order. For example, in 2019 Weeks engaged in the following chat with another

Facebook user (“User1”):

 User1            IRS took my passport

 User1            I get it back in a few days

 User1            Fuckers

 Weeks            no shit?

 Weeks            wow

 Weeks            I can get you a mexican one for $20k


      At the time of his arrest, Weeks had a U.S. passport and a diplomatic

passport issued by the World Sports Alliance. A Mexican national voter card was

found in a subsequent consent search of his AirBNB rental. Nearly every page

of Weeks’s U.S. passport was filled.

      Weeks argues further that pretrial release is appropriate because GPS

monitoring is “reliable,” Weeks Br. at 13, but, as Judge Arleo of this Court has

recognized, “it is well-settled that electronic monitoring, use of GPS device, and

                                        31
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 35 of 36 PageID: 169



home detention do not guarantee against flight.” United States v. Bergrin, 2009

WL 1560039, at *10 (D.N.J. May 29, 2009) (Arleo, M.J.). While GPS monitoring

may deter certain defendants, it is not a foolproof method, particularly for a

demonstrated anti-Government defendant who has proclaimed that he does not

like to follow rules that don’t suit him and who has a family who is willing and

able to travel the world with him and considerable access to wealth to help him

do so.   See PDO at 6-7 (recognizing that electronic monitoring would be

inadequate to ensure Weeks’ appearance). Under these circumstances, anything

short of incarceration will run the risk that he will flee. As put by the judge in

the Southern District of Florida: “Simply stated, the Court does not believe that

[Weeks] would comply with any conditions of release set by the Court.” PTO at

7.

                                 CONCLUSION

      For all of the reasons set forth above, the Government submits that the

Court should detain Weeks without bail pending trial.

                                            Respectfully submitted,

                                            CRAIG CARPENITO


                                            s/ Jamie L. Hoxie
                                     By:    Jamie L. Hoxie
                                            David W. Feder
                                            Anthony P. Torntore
                                            Assistant U.S. Attorneys

Dated:      January 15, 2020




                                       32
Case 2:19-cr-00877-CCC Document 24 Filed 01/15/20 Page 36 of 36 PageID: 170




                         CERTIFICATE OF SERVICE

      I certify that on January 15, 2020, I caused the foregoing document to be
served on counsel of record by filing it through the Court’s CM/ECF system.

                                                s/ Jamie L. Hoxie
                                                Jamie L. Hoxie
                                                Assistant U.S. Attorney
